USCA11 Case: 19-14284      Date Filed: 12/28/2021   Page: 1 of 9




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-14284
                   Non-Argument Calendar
                   ____________________

EMANUEL DWAYNE PRIDE,
                                            Petitioner-Appellant,
versus
FLORIDA DEPARTMENT OF CORRECTIONS,
SECRETARY DEPARTMENT OF CORRECTIONS,


                                          Respondents-Appellees.
                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
            D.C. Docket No. 3:16-cv-00403-RV-GRJ
                   ____________________
USCA11 Case: 19-14284             Date Filed: 12/28/2021         Page: 2 of 9




2                          Opinion of the Court                       19-14284


Before ROSENBAUM, GRANT, and BLACK, Circuit Judges.
PER CURIAM:
       Emanuel Pride, a Florida prisoner, appeals from the district
court’s denial of his 28 U.S.C. § 2254 petition. We granted a certif-
icate of appealability (COA) regarding Pride’s third claim in his
§ 2254 petition—whether Pride was precluded from presenting his
defense theory that the cocaine seized from the car belonged to
James Peerless. Our COA asked whether Pride properly exhausted
his state court remedies by fairly presenting at trial and on direct
appeal his claim the trial court denied his Sixth Amendment rights
by excluding testimony from Pride or his girlfriend that (1) James
Peerless had driven the car, inside which cocaine and marijuana
were found, immediately before Pride was arrested driving the car,
and (2) shortly after his arrest, Pride participated in a controlled buy
with Peerless. 1 After review, we affirm the district court’s denial of
Pride’s § 2254 petition because Pride failed to exhaust, and thus
procedurally defaulted, his claim.



1 We then later expanded the COA to include another question: whether the
district court erred by denying Pride’s claim the state trial court’s evidentiary
rulings, preventing him from testifying that illicit drugs belonged to Peerless
and from eliciting testimony from a law enforcement officer that Peerless ar-
rived at a controlled buy with illicit drugs, deprived Pride of his Sixth Amend-
ment right to present a complete defense and rendered his trial fundamentally
unfair. Because we conclude the district court did not err in determining Pride
failed to exhaust this claim, we need not answer this merits question.
USCA11 Case: 19-14284              Date Filed: 12/28/2021          Page: 3 of 9




19-14284                    Opinion of the Court                                 3

        As an initial matter, Pride did not file objections to the mag-
istrate judge’s report and recommendation to deny his § 2254 mo-
tion, including the claim at issue in this appeal. The district court
then adopted the report and recommendation. The magistrate
judge warned Pride that if he failed to object, he would waive the
right to challenge on appeal the unobjected-to fact findings and le-
gal conclusions. See 11th Cir. R. 3-1 (providing the failure to object
to a report and recommendation “waives the right to challenge on
appeal the district court’s order based on unobjected-to factual and
legal conclusions if the party was informed of the time period for
objecting and the consequences on appeal for failing to object”).
However, even in the absence of a proper objection this Court may
exercise its discretion to review the exhaustion and merits bases for
denying Pride’s claim for plain error2 if necessary in the interests of
justice. Id.
       Before bringing a habeas action under 28 U.S.C. § 2254, a pe-
titioner must exhaust all state court remedies that are available for
challenging his conviction, either on direct appeal or in a state
post-conviction motion. 28 U.S.C. § 2254(b), (c). “[O]rdinarily a
state prisoner does not ‘fairly present’ a claim to a state court if that
court must read beyond a petition or brief (or a similar document)
that does not alert it to the presence of a federal claim in order to

2 “Under plain error review, we can correct an error only when (1) an error
has occurred, (2) the error was plain, (3) the error affected substantial rights,
and (4) the error seriously affects the fairness, integrity or public reputation of
judicial proceedings.” Dupree v. Warden, 715 F.3d 1295, 1301 (11th Cir. 2013).
USCA11 Case: 19-14284         Date Filed: 12/28/2021     Page: 4 of 9




4                       Opinion of the Court                 19-14284

find material, such as a lower court opinion in the case, that does
so.” Baldwin v. Reese, 541 U.S. 27, 32 (2004). Although we do not
require “a verbatim restatement of the claims brought in state
court,” the claims that the prisoner presented to the state court
must allow a “reasonable reader [to] understand each claim’s par-
ticular legal basis and specific factual foundation.” McNair v.
Campbell, 416 F.3d 1291, 1302 (11th Cir. 2005) (quotation marks
omitted). Where a petitioner has not properly presented his claims
to the state courts, he has procedurally defaulted his claims in fed-
eral court. O’Sullivan v. Boerckel, 526 U.S. 838, 848 (1999).
          Although the exhaustion requirement’s “broad principles
are relatively clear,” the minimum requirements that a habeas pe-
titioner must meet in order to exhaust his remedies are not. See
McNair, 416 F.3d at 1302 (noting that “many courts have struggled
to pinpoint the minimum requirements” for exhaustion). In an at-
tempt to provide guidance, the Supreme Court has stated that a
petitioner can exhaust his state court remedies “by citing in con-
junction with the claim the federal source of law on which he relies
. . . [, by citing] a case deciding such a claim on federal grounds, or
by simply labeling the claim ‘federal.’” Baldwin, 541 U.S. at 32. Fur-
ther, we have held a habeas petitioner does not exhaust his reme-
dies by merely (1) going through the state courts; (2) presenting to
the state courts all the facts necessary to support the federal claim;
or (3) presenting to the state courts a “somewhat similar state-law
claim.” McNair, 416 F.3d at 1302 (quotation marks omitted) (em-
phasis added). We noted the exhaustion requirement must be
USCA11 Case: 19-14284         Date Filed: 12/28/2021    Page: 5 of 9




19-14284               Opinion of the Court                         5

applied in light of its purpose, namely, “to afford the state courts a
meaningful opportunity to consider allegations of legal error with-
out interference from the federal judiciary.” Id. We held “the ex-
haustion doctrine requires a habeas applicant to do more than scat-
ter some makeshift needles in the haystack of the state court rec-
ord.” Id. at 1303.
        In McNair, an Alabama prisoner filed a federal habeas peti-
tion asserting that the jurors’ consideration of extraneous evidence
deprived him of his right to a fair trial under the Sixth Amendment
of the United States Constitution. Id. at 1301. In presenting his
claims to the state court, McNair asserted “the jury improperly
considered and relied on extraneous evidence in violation of Ala-
bama law,” and the Alabama Court of Criminal Appeals addressed
his claim solely under state law principles. Id. at 1302 (quotations
omitted). We determined McNair’s state court brief to the Ala-
bama Court of Criminal Appeals, as well as his petition for certio-
rari to the Alabama Supreme Court, contained only two references
to federal law: (1) a citation to a case from the Northern District of
Georgia, for the proposition that courts have consistently reversed
convictions where jurors considered extraneous evidence; and (2) a
statement in the closing paragraph of McNair’s argument that the
jurors’ consideration of the Bible violated his rights under the
“Fifth, Sixth, Eighth[,] and Fourteenth Amendments to the United
States Constitution, the Alabama Constitution[,] and Alabama
law.” Id. at 1303 (alterations in original). We held McNair’s state
court arguments were insufficient to exhaust his state court
USCA11 Case: 19-14284         Date Filed: 12/28/2021     Page: 6 of 9




6                       Opinion of the Court                 19-14284

remedies because he did not mention the federal standard that ex-
traneous evidence is presumptively prejudicial or “cite[] any United
States Supreme Court or federal appellate court case dealing with
extraneous evidence.” Id. at 1303–04. Accordingly, we held the
district court had correctly concluded that McNair’s Sixth Amend-
ment claim was procedurally barred due to lack of exhaustion. Id.
at 1304.
        Pride cannot meet his burden of showing the district court
plainly erred. First, Pride has failed to show the district court
plainly erred by holding he failed to exhaust his state court reme-
dies because he did not fairly present at trial or on direct appeal his
federal claim that the trial court denied his Sixth Amendment rights
by excluding testimony from Pride regarding Peerless’s use of the
car or participation in a controlled buy. Pride has not pointed to,
and research has not revealed, a case from this Court or the Su-
preme Court directly and clearly resolving whether his arguments
at trial or on direct appeal were sufficient to exhaust his claim. See
United States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir. 2003)
(explaining “where the explicit language of a statute or rule does
not specifically resolve an issue, there can be no plain error where
there is no precedent from the Supreme Court or this Court di-
rectly resolving it”).
       At trial, Pride did not argue his Sixth Amendment rights
were being violated, raise any federal claim, or cite to any federal
cases regarding his argument that evidence Peerless arrived at the
controlled buy with drugs should have been admitted allowing him
USCA11 Case: 19-14284         Date Filed: 12/28/2021    Page: 7 of 9




19-14284               Opinion of the Court                         7

to present his theory of defense. Rather, he made one comment
regarding the general principle of giving a defendant latitude to ex-
plore his theory of defense. Pride has not pointed to any case es-
tablishing this was sufficient to raise a federal Sixth Amendment
claim to the trial court. To the contrary, the Supreme Court stated
that such a reference to the general legal principle is not sufficient
to fairly present to the trial court the substance of a federal Sixth
Amendment claim. See Anderson v. Harless, 459 U.S. 4, 6-7 (1982)
(holding the habeas petitioner must have fairly presented to the
state courts the substance of his federal habeas corpus claim and
rejecting the argument the due process ramifications of the peti-
tioner’s argument were self-evident and thus sufficient for exhaus-
tion purposes).
       Further, on direct appeal, Pride’s arguments regarding the
claim relied on state law almost exclusively, except a mention that
Vannier v. State, 714 So. 2d 470, 471 (Fla. 4th DCA 1998) cited to
Chambers v. Mississippi, 410 U.S. 284 (1973), for the principle that
few rights are more fundamental than that of an accused to present
witnesses in his own defense. The only other reference to federal
law in Pride’s argument on direct appeal was his final conclusory
statement that the evidentiary ruling amounted to a violation of his
“fundamental Sixth Amendment right.” Again, Pride has not
pointed to any on-point binding precedent establishing this was suf-
ficient to present a federal Sixth Amendment claim on direct ap-
peal. Moreover, this Court’s precedent on exhaustion supports this
mention was insufficient. Unlike the petitioner in Mason v. Allen,
USCA11 Case: 19-14284         Date Filed: 12/28/2021     Page: 8 of 9




8                       Opinion of the Court                 19-14284

Pride did not explain which Sixth Amendment right he was de-
prived of or point to specific facts that would make up a Sixth
Amendment claim in a way that would alert the state court that he
was asserting a federal constitutional issue. 605 F.3d 1114, 1122 n.5
(11th Cir. 2010) (holding Mason properly presented his Sixth
Amendment Confrontation Clause argument to the state court and
therefore exhausted his claim because, on direct appeal, he specifi-
cally argued he was “deprived of his Sixth Amendment right to con-
front the witness who accused him”). This was more akin to the
circumstances in McNair, which were insufficient to raise a federal
claim, because this comment alone did not present the substance
of a federal habeas claim and did not mention the actual federal
standards from the Sixth Amendment on which he was relying. See
McNair, 416 F.3d at 1303-04. His reference to the Sixth Amend-
ment was generic and thus was not sufficient to exhaust a federal
claim.
       Also similar to McNair, Pride’s only reference to a federal
case was for a generic legal principle regarding the importance of a
defendant’s right to present witnesses. McNair, 416 F.3d at 1303-
04. Further, the citation to Chambers was only through his citation
of a Florida state law case, Vannier. Pride also explicitly stated that
the Florida Supreme Court’s statement in Rivera v. State, 561 So.
2d 536 (Fla. 1990), regarding the admissibility of evidence that
could show reasonable doubt demonstrated his position through-
out and was the basis for reversal on this issue. Pride argues he
exhausted his federal argument by labeling his claim federal with a
USCA11 Case: 19-14284        Date Filed: 12/28/2021     Page: 9 of 9




19-14284               Opinion of the Court                        9

reference to the Sixth Amendment, but this argument fails given
that his argument consistently relied on state law until his conclu-
sory statement and that he did not explicitly label his claim as a
federal one. Baldwin, 541 U.S. at 32.
        In sum, because Pride did not identify any on-point prece-
dent from this Court or the Supreme Court showing he sufficiently
exhausted his federal claim and, to the contrary, the circumstances
of his case are more akin to those in which this Court found a fail-
ure to exhaust than those in which it found exhaustion, he cannot
show the district court’s denial of his claim on the basis of failure
to exhaust and procedural default was plain error. Because he
failed to exhaust state remedies and procedurally defaulted his
claim, we need not address the merits of Pride’s claim.
      AFFIRMED.